Slip Op. 08-125


                 UNITED STATES COURT OF INTERNATIONAL TRADE


CELANESE CHEMICALS LTD.,                            :

                             Plaintiff,             :

                     v.                             :

UNITED STATES,                                      :       Court No. 04-00594
                             Defendant,                     PUBLIC
                                                    :
                     and
                                                    :
E.I. DUPONT DE NEMOURS & CO. and
CHANG CHUN PETROCHEMICAL CO., LTD.,                 :

                      Defendant-Intervenors.        :


[International Trade Commission’s Affirmative Preliminary Determination on remand sustained.]

                                                                    Dated: November 19, 2008

        Gibson, Dunn & Crutcher LLP (Daniel J. Plaine, Gracia M. Berg, and Oleh Vretsona), for
Plaintiff.

        James M. Lyons, General Counsel, Neal J. Reynolds, Assistant General Counsel for
Litigation, U.S. International Trade Commission (Mary Jane Alves); for Defendant.

       Crowell & Moring LLP (Jeffrey L. Snyder, Matthew P. Jaffe, Alexander H. Schaefer, and
Christopher E. Gagne), for Defendant-Intervenors.


                                            OPINION

RIDGWAY, Judge:

       This matter is before the Court following remand to the United States International Trade

Commission.
Court No. 04-00594                                                                         Page 2



       In Celanese I, the Court sustained in part and remanded in part the Commission’s negative

preliminary injury determination in the antidumping investigation of polyvinyl alcohol (“PVA”)

imports from Taiwan. See Polyvinyl Alcohol from Taiwan, Inv. No. 731-TA-1088 (Preliminary),

USITC Pub. 3732 (10/04) (“Preliminary Determination”) (negative preliminary injury

determination); Celanese Chemicals Ltd. v. United States, 31 CIT ____, 2007 WL 735024 (2007)

(“Celanese I”). On remand, the Commission reconsidered various issues in light of the instructions

in Celanese I, and reached an affirmative preliminary injury determination. See Polyvinyl Alcohol

from Taiwan, Inv. No. 731-TA-1088 (Preliminary) (Remand), USITC Pub. 3920 (4/07) (“Remand

Determination”).

       The Commission, joined by Celanese, urges that the agency’s remand determination be

sustained in its entirety.    See generally Commission’s Rebuttal Comments on Remand

Determination at 1, 15 (“Commission Comments”); Comments of Celanese Chemicals Ltd.

Regarding the U.S. International Trade Commission’s Remand Determination at 3, 15-16 (“Pl.’s

Comments”). In contrast, Defendant-Intervenors E.I. DuPont de Nemours & Co. and Chang Chun

Petrochemical Co., Ltd. (collectively “DuPont”) assert that the remand was improper ab initio, and

that the Commission’s original preliminary injury determination – the negative preliminary injury

determination – should therefore be reinstated. See generally Defendant-Intervenors’ Comments

on the U.S. International Trade Commission’s Remand Determination (“Def.-Ints.’ Comments”) at

1-11, 27. In the alternative, DuPont contends that the Commission failed to comply with the Court’s

instructions in Celanese I, and that the agency’s findings on remand “lack any rational connection
Court No. 04-00594                                                                          Page 3



to the facts.” On those theories, DuPont requests that this matter be remanded to the Commission

yet again, for further explanation and analysis. See generally Def.-Ints.’ Comments at 1, 11-27.

       Jurisdiction lies under 28 U.S.C. § 1581(c) (2000). For the reasons outlined below, the

Commission’s affirmative preliminary injury determination on remand must be sustained.


                                         I. Background

       This action arises out of an antidumping petition against polyvinyl alcohol (“PVA”) imports

from Taiwan, filed by Celanese. In its preliminary injury investigation, the Commission found –

by a three-to-two vote, with one Commissioner not participating1 – that there was no reasonable

indication that an industry in the United States was being materially injured or was threatened with

material injury by reason of PVA from Taiwan. See Polyvinyl Alcohol from Taiwan, Inv. No. 731-

TA-1088 (Preliminary), USITC Pub. 3732 (10/04) (negative preliminary injury determination). As

a result, the investigation was terminated, in accordance with the statute. 19 U.S.C. § 1673b(a)(1).

       Celanese responded by commencing this action contesting the Commission’s negative

preliminary determination. In Celanese I, the Court granted Celanese’s Motion for Judgment Upon

the Agency Record in part, and remanded the action to the Commission for further action. See

Celanese Chemicals Ltd. v. United States, 31 CIT ____, 2007 WL 735024 (2007) (“Celanese I”).2


       1
       The Commission’s majority opinion in the original investigation reflected the views of Vice
Chairman Deanna Tanner Okun, as well as Commissioners Daniel R. Pearson and Charlotte R. Lane.
Chairman Stephen Koplan and Commissioner Marcia E. Miller reached an affirmative
determination. Commissioner Jennifer A. Hillman did not participate in the investigation.
       2
        Specifically, the Commission was directed to: (1) explain why it relied on importer
questionnaire responses, rather than import statistics collected by the U.S. Census Bureau, to
measure the volume of subject imports; (2) explain why it relied on unadjusted import statistics
Court No. 04-00594                                                                            Page 4



       After considering the parties’ comments on the issues remanded to the agency in Celanese

I, and based on the information available at the time of the original preliminary determination, the

Commission issued its remand determination. See Polyvinyl Alcohol From Taiwan, Inv. No. 731-

TA-1088 (Preliminary) (Remand), USITC Pub. 3920 (4/07) (“Remand Determination”).

       On remand, the new Commission majority – consisting of three new Commissioners –

reached an affirmative preliminary determination on injury, finding a reasonable indication that a

domestic industry was being materially injured by imports of PVA from Taiwan allegedly being sold

in the United States at less than fair value.3 As required by the statute in situations where the

Commission’s composition has changed, the new Commissioners addressed the determination de

novo and applied the proper statutory test to the record. See Trent Tube Div. v. United States, 14

CIT 780, 789, 752 F. Supp. 468, 476 (1990), aff’d, 975 F.2d 807 (Fed. Cir. 1992); Mitsubishi

Materials Corp. v. United States, 20 CIT 328, 330, 918 F. Supp. 422, 425 (1996). The other three

participating Commissioners (who constituted the majority in the original investigation) issued

separate and dissenting remand views, again reaching a negative preliminary determination.

       Where – as here – the Commission is “evenly divided,” the statute specifies that “the

Commission shall be deemed to have made an affirmative determination.” 19 U.S.C. § 1677(11).



collected by Census to measure non-subject imports; (3) explain its finding of “attenuated
competition” in the context of its underselling analysis; (4) reconsider its finding on price
depression; (5) reconsider its finding on price suppression; (6) reconsider its finding on impact; and
(7) reconsider its threat determination. Celanese I, 31 CIT at ____, ____, ____, ____, ____, ____,
____, 2007 WL 735024 at * 7-10, 10-11, 12-18, 19, 19-20, 20-23, 23-25; in particular, see
Confidential Celanese Slip-Op 07-16 at 20-21, 24, 36-38, 41-42, 43-44, 49-50, 50-55.
       3
        The three new Commissioners who constituted the majority were Vice Chairman Shara L.
Aranoff, and Commissioners Irving A. Williamson and Dean A. Pinkert.
Court No. 04-00594                                                                               Page 5



Thus, it is the affirmative preliminary determination on injury reached on remand which is now

before the Court.


                                       II. Standard of Review

        As all parties correctly emphasize, judicial review of preliminary determinations issued by

the Commission is strictly limited. See Def.-Ints.’ Comments at 2; Pl.’s Comments at 3-6;

Commission Comments at 2-3. Indeed, affirmative preliminary determinations on injury are not

independently appealable. Instead, upon receiving notice of an affirmative preliminary injury

determination by the Commission, the U.S. Department of Commerce proceeds with its preliminary

investigation into the existence of the alleged unfair trade practice (i.e., dumping or subsidies). See

19 U.S.C. §§ 1671b(a), (b), & (f), 1673(a), (b), & (f). The Commission’s affirmative injury

determination is judicially reviewable only at some later date.

        Moreover, although negative preliminary injury determinations may be appealed, Congress

has prescribed a highly deferential standard for judicial review. Specifically, the statute requires that

the Commission’s determination be sustained, save where it is “arbitrary, capricious, an abuse of

discretion, or otherwise not in accordance with law.” 19 U.S.C. § 1516a(b)(1)(A).

        In a case such as this, the court’s jurisdiction to review an affirmative preliminary injury

determination reached on remand is “derived from the proper exercise of its jurisdiction” to review

an appeal from a negative preliminary injury determination. Co-Steel Raritan, Inc. v. Int’l Trade

Comm’n, 357 F.3d 1294, 1308-09 (Fed. Cir. 2004). Again, though, the scope of judicial review is

quite narrow.       As the Court of Appeals has underscored, the Commission’s preliminary

determination “must be upheld unless it is ‘arbitrary, capricious, an abuse of discretion, or otherwise
Court No. 04-00594                                                                             Page 6



not in accordance with law.’” Id. at 1309. On the other hand, the court is not a “potted plant.”4 See

section III.A, infra.


                                            III. Analysis

        As a threshold matter, DuPont contends that “the . . . entire remand was inappropriate,” and

that “the Court therefore should reinstate the initial preliminary negative determination.” Def.-Ints.’

Comments at 11; see generally id. at 1-11, 27. In the alternative, DuPont charges that, even

assuming that the remand was appropriate, the Commission failed to comply with the Court’s

instructions in Celanese I. DuPont therefore seeks to have this matter remanded to the Commission

for a second time. See generally Def.-Ints.’ Comments at 1, 11-14, 17. A second remand is also

warranted, according to DuPont, because the remand determination at issue here is assertedly

“irrational, arbitrary and capricious.” See generally Def.-Ints.’ Comments at 1, 14-27.

        As discussed in greater detail below, however, all three of DuPont’s arguments must fail.


                          A. The Propriety of the Remand in Celanese I

        DuPont first mounts a broadbrush attack on the propriety of the remand in Celanese I.

According to DuPont, “the . . . entire remand was inappropriate.” Def.-Ints.’ Comments at 11.

DuPont contends that, in remanding the matter to the Commission, “the Court substituted its

judgment for that of the ITC and thus strayed beyond the limits of its narrow review authority.” Id.


        4
         In the course of congressional hearings on the Iran-Contra affair, chairman Daniel Inouye
wearied of famed trial counsel Brendan Sullivan’s objections to questions that were put to Mr.
Sullivan’s client, Oliver North. Exasperated, Chairman Inouye suggested that Mr. North should
speak for himself. Mr. Sullivan famously responded: “Well, sir, I am not a potted plant. I am here
as the lawyer. That’s my job.”
Court No. 04-00594                                                                                Page 7



at 2. According to DuPont, “the Commission’s initial determination featured a rational nexus

between the facts on the record and the Commission’s conclusions,” and therefore should have been

sustained. Id. at 11. DuPont concludes that “the Court . . . should reinstate the initial preliminary

negative determination.” Id. at 11; see generally id. at 1-11, 27.

        DuPont’s argument is ill-conceived, both as a matter of fact and as a matter of law. In

Celanese I, the Court remanded issues in the Commission’s determination that it found to be

“arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” See

Celanese I, 31 CIT at ____, ____, ____, ____, ____, ____, ____, 2007 WL 735024 at * 5, 10, 11,

17-18, 19, 20, 22-23, 23-25. DuPont seems to fundamentally misconstrue that standard.

        Like DuPont, the Commission too originally argued that the initial preliminary determination

on injury (which was negative) should be sustained – a view which was rejected, in part, in Celanese

I. It is telling that the Commission does not now join in DuPont’s claim that the Court’s remand to

the agency in that decision reflected an incorrect application of the standard of review, and was

improper.

        DuPont’s interpretation of the scope of judicial review would reduce the Court of

International Trade to little more than a rubber stamp for agency decisionmaking. To the contrary,

the court is entitled to require that the agency articulate the bases for its determinations in sufficient

detail. The court is not obligated to defer to determinations where the agency’s rationale cannot

reasonably be discerned on review.

        An arbitrary and capricious determination has been defined by the Supreme Court as a

determination having no satisfactory explanation or rational connection between the facts found and
Court No. 04-00594                                                                            Page 8



choices made. Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463 U.S. 29, 43 (1983)

(citing Burlington Truck Lines, Inc. v. United States, 371 U.S. 156, 168 (1962)). As a reading of

Celanese I makes plain, there were a number of issues in the Commission’s original preliminary

determination lacking the requisite satisfactory explanation or rational connection between the facts

found and the choices made. Under the “arbitrary and capricious” standard mandated by Congress

for judicial review of negative preliminary determinations, the Court was thus well within its rights

to order a remand to the Commission on the specified issues, as illustrated generally in the

discussion in section III.C, below.


                B. The Commission’s Compliance With the Remand Instructions

        DuPont further asserts that “[e]ven assuming arguendo that the Court’s remand was

appropriate, . . . the remand determination is unresponsive to the specific factual questions that the

Court raised” in Celanese I. Def.-Ints.’ Comments at 11. DuPont therefore argues, in the

alternative, that the remand determination cannot be sustained, and that this matter should be sent

back to the agency yet again. See id. at 1, 11-14 (and, more generally, 11-27). This claim too is

lacking in merit.

       As the Commission’s Comments succinctly point out, “the [new] Commission majority was

not required to explain findings it never made.” Commission Comments at 3; see generally

Commission Comments at 3-6; Pl.’s Comments at 8-9. And this is no post hoc rationalization. In

reaching their remand determination, the majority Commissioners themselves explained:

       [T]he Court’s instructions on remand are primarily directed to the substance of the
       Commission majority’s Original Views in support of a preliminary negative
Court No. 04-00594                                                                           Page 9



       determination. As a result of our affirmative preliminary remand determination, we
       do not need to address a number of the Court’s remand instructions.

Commission Comments at 4 (quoting Remand Determination at 6; Remand Determination

(Confidential Version) at 7). In sum, to the extent that the remand instructions in Celanese I

required further explanation or analysis specific to the Commission’s original negative preliminary

determination on injury, the affirmative preliminary injury determination on remand rendered those

instructions moot. See Mitsubishi Materials, 20 CIT at 330, 918 F. Supp. at 425 (holding that,

because certain Commissioners made a threat of injury determination, remand instructions

pertaining only to Commission’s material injury finding did not apply to their determination).

       Because the Commissioners who made up the new majority on remand were not involved

in the original investigation, DuPont errs in asserting that they should have explained what DuPont

terms the “reversal” of the Commission’s earlier determination. Indeed, not only were they not

involved in the original investigation, they were not even Commissioners at that time. Thus, they

had no “position” from which to “change.” Instead, in accordance with the law, they appropriately

made their remand determination de novo, by weighing the evidence and reaching their own

independent conclusions. See Mitsubishi Materials, 20 CIT at 330, 918 F. Supp. at 425 (observing

that those who “were not members of the Commission at the time of the original determination . .

. properly reviewed the case on remand de novo”).

       In a remand proceeding, Commissioners may adopt findings made in the original

determination, as they deem appropriate, and make them their own. USX Corp. v. United States,

12 CIT 844, 844-45 & n.3, 698 F. Supp. 234, 235-37 & n.3 (1988). The Commissioners comprising

the new majority in fact did adopt some findings from the original determination (i.e., domestic like
Court No. 04-00594                                                                           Page 10



product, domestic industry, and negligibility). However, they were not obligated to adopt or to defer

to the methodologies employed in – much less the findings reached in – the original determination.

See Trent Tube, 14 CIT at 789, 752 F. Supp. at 476 (in cases involving this “continuing institution,

regardless of changes in [ ] membership,” those newly participating in a remand proceeding comply

with a remand order simply by “employ[ing] the proper statutory test to the record”); cf. Nippon

Steel Corp. v. United States, 30 CIT 1229, 1238-40, 433 F. Supp. 2d 1336, 1344-46 (2006), rev’d

on other grounds, 494 F.3d 1371 (Fed. Cir. 2007) (stating that the fact that a portion of the final

determination on a previous remand was supported by substantial evidence “does not prevent the

Commission from lawfully reaching a different conclusion on the same issue in a subsequent remand

proceeding”).

       Contrary to DuPont’s implication, the members of the Commission majority did not

“reverse” their position on remand. Nor was there any requirement that they “reconcile” their

analysis with, or adopt the methodology of or the findings from, the original negative preliminary

determination at issue in Celanese I. Having properly reviewed the record de novo and having

reached an affirmative preliminary injury determination based thereon, the majority Commissioners

were under no obligation to respond to remand instructions that pertained solely to a negative

preliminary determination.


                C. The Adequacy of the Commission’s Remand Determination

       DuPont maintains that, “[e]ven assuming that (1) the Court’s remand was appropriate and

(2) the Commission addressed the issues the Court identified, any review of the record evidence

demonstrates that the Commission’s remand determination is irrational, arbitrary and capricious.”
Court No. 04-00594                                                                              Page 11



Def.-Ints.’ Comments at 14. Thus, the final issue is whether the new Commission majority’s

analysis of (1) the volume of subject imports, (2) the price effects of subject imports, and (3) the

impact of subject imports on the domestic industry was arbitrary and capricious, as DuPont

contends. See generally Def.-Ints.’ Comments at 1, 14-27.5

       As summarized below, a review of the record confirms that there was a rational nexus

between the facts found and the choices made by the majority on remand. DuPont has failed to

make its case to the contrary. The new Commission majority adopted certain undisputed findings

from the original preliminary determination, as noted above. DuPont does not challenge their

analysis of the relevant conditions of competition. After explaining their choice of data sets to

measure the volume of subject and non-subject imports (also undisputed – see section III.C.1,

below), the new Commission majority concluded that the volume and the increase in volume of the

subject imports from Taiwan was significant. As they explained, the volume of subject imports

increased both absolutely and relative to apparent U.S. consumption over the period of investigation,

most notably as imports previously found to be injurious began to leave the market from 2002 to

2003 and into 2004. DuPont’s disagreement with the new majority’s volume analysis is limited to

its argument that they did not draw the conclusions that it would have preferred concerning the price

effects and impact of subject imports, discussed in sections III.C.2 and III.C.3 below.



       5
         The Commission is directed to determine, “based on the information available to it at the
time of the determination, whether there is a reasonable indication that – (A) an industry in the
United States – (i) is materially injured, or (ii) is threatened with material injury . . . by reason of
imports of the subject merchandise.” 19 U.S.C. § 1673b(a)(1). Here, because the new Commission
majority found present injury, there was no need for it to reach the issue of the threat of injury, and
it did not do so.
Court No. 04-00594                                                                             Page 12



       DuPont’s remaining arguments reflect little more than its disagreement with the new

Commission majority’s weighing of the evidence, and its contention that the record did contain clear

and convincing evidence of no material injury or threat thereof by subject imports under American

Lamb. See generally Commission Comments at 7 (citing American Lamb Co. v. United States, 785

F.2d 994, 1003-04 (Fed. Cir. 1986)). However, that DuPont would have preferred that the new

Commission majority weigh the evidence differently so as to reach a negative determination – as

the Separate and Dissenting Commissioners did – does not detract from the validity of the

affirmative preliminary determination on injury that the new majority reached on remand. That

determination must therefore be sustained.


                                     1. The Volume of Imports

       Under the statutory scheme, in evaluating the volume of imports of subject merchandise, the

Commission must determine “whether the volume of imports of the merchandise, or any increase

in that volume, either in absolute terms or relative to production or consumption in the United States,

is significant.” 19 U.S.C. § 1677(7)(C)(i).

       In its original preliminary determination, although the Commission found the actual volume

of subject imports and the increase in that volume over the period of investigation (“POI”) to be

significant, it nevertheless found that volume did not have a significant impact on the domestic

market. See generally Celanese I, 31 CIT at ____, 2007 WL 735024 at * 7. The Commission

further determined that non-subject imports, i.e., imports from countries other than Taiwan, had a

negligible impact on the domestic PVA industry. See generally id., 31 CIT at _____, 2007 WL

735024 at * 10.
Court No. 04-00594                                                                             Page 13




                             a. The Basis for the Remand in Celanese I

          Celanese disputed the data on which the Commission relied to calculate the volume of

subject and non-subject imports and their respective market shares, as well as the domestic

industry’s market share performance, asserting that the Commission both understated the volume

of subject imports and overstated the volume of non-subject imports. See generally Celanese I, 31

CIT at ____, 2007 WL 735024 at * 10.

          To determine the volume of subject imports, the Commission relied on importer

questionnaire data, rather than U.S. Census statistics, citing inaccuracies in the Census statistics.

See Celanese I, 31 CIT at ____, 2007 WL 735024 at * 7-8. However, Celanese maintained that

corrected Census statistics were available and more reliable, and that the importer questionnaire data

were incomplete. See id., 31 CIT at ____, 2007 WL 735024 at * 7-9.

          Celanese I acknowledged that the Commission’s calculation of the volume of subject imports

using importer questionnaire data (as opposed to other data sources) is generally within the agency’s

discretion. See generally Celanese I, 31 CIT at ____, 2007 WL 735024 at * 7-8 (and authority cited

there).    However, the Commission failed to provide any response to allegations that the

questionnaire data were incorrect, or to provide a rational explanation for the use of those data,

except to say that relevant U.S. Census statistics were not correct. See generally Celanese I, 31 CIT

at ____, 2007 WL 735024 at * 9. The Commission was therefore instructed, on remand, to “explain

why the questionnaire responses remained the best information available in light of the apparent

corrections to the errors which were cited as reasons for not using Census data in the first instance.”

Celanese I, 31 CIT at ____, 2007 WL 735024 at * 10.
Court No. 04-00594                                                                                Page 14



        Celanese also objected to the Commission’s use of certain unadjusted Census data to

calculate the volume of non-subject imports. See generally Celanese I, 31 CIT at ____, 2007 WL

735024 at * 10. Those data covered PVA of all hydrolysis levels, while the scope of the

investigation at issue includes only PVA with an hydrolysis level of 80% or higher. Id., 31 CIT at

____, 2007 WL 735024 at * 10. Celanese contrasted the Commission’s practice in the case at bar

with the agency’s practice in the parallel investigations of PVA from China, Japan, and Korea,

where the Commission adjusted the Census data to exclude non-subject PVA. See generally id., 31

CIT at ____, 2007 WL 735024 at * 10. Celanese argued that “by using data that included out-of-

scope products[,] the Commission overstated the volume of non-subject imports which contributed

to understating the impact on the domestic market of subject imports from Taiwan.” Id., 31 CIT at

____, 2007 WL 735024 at * 10.

        The Commission’s original preliminary determination characterized the out-of-scope imports

as a “relatively small share”; but it provided no justification for the inclusion of such imports in the

non-subject import data, and failed to explain why the Commission had not adjusted the data in this

case as it had in the parallel investigations. See generally Celanese I, 31 CIT at ____, 2007 WL

735024 at * 10-11. The Commission was therefore instructed, on remand, to explain the basis for

the difference in its practices in parallel investigations, and to provide support for its conclusion that

the volume of out-of-scope, non-subject imports included in Census data used in its calculations

would not affect the outcome of the agency’s determination. See generally Celanese I, 31 CIT at

____, 2007 WL 735024 at * 11 .
Court No. 04-00594                                                                             Page 15




                                   b. The Remand Determination

       On remand, the Commission – including both the new Commission majority and the

dissenting Commissioners – explained that the agency in fact did not have final, corrected Census

data available for use in determining the volume of subject imports. Contrary to Celanese’s

representations, the Census Bureau had not provided the agency with revised data. The Commission

noted that, although DuPont provided information correcting its own import data to the Commission

and to Census, there was no indication on the record “when or even if Census concurred with

DuPont’s revision.” The Commission chose not to rely on data that had not been verified by Census,

and concluded that the importer questionnaire data were the best information available to the agency

under the circumstances. See generally Remand Determination at 10; Remand Determination

(Confidential Version) at 12-13; see also Pl.’s Comments at 6-7; Commission Comments at 6-7;

Def.-Ints.’ Comments at 11.

       On remand, the Commission also addressed the issue of the use of unadjusted Census data

in determining the volume of non-subject imports. The Commission – including both the new

Commission majority and the dissenting Commissioners – explained that the agency had lacked

sufficient time to adjust the data to exclude out-of-scope non-subject imports in reaching its original

preliminary injury determination, and that it had made such adjustments only in the final phases of

the parallel investigations of PVA from China, Japan, and Korea. With the benefit of the additional

time on remand, the Commission made the appropriate adjustments, as reflected in the Remand

Determination. See generally Remand Determination at 9-11; Remand Determination (Confidential

Version) at 12-13; see also Pl.’s Comments at 7-8; Def.-Ints.’ Comments at 11.
Court No. 04-00594                                                                          Page 16



       No party, including DuPont, contests the new majority’s treatment of the volumes of subject

and non-subject imports in the Remand Determination – or, for that matter, any other specific aspect

of the new majority’s volume analysis. The new Commission majority found that the volume of

subject imports increased both absolutely and relatively over the period of investigation, and that

the increases were “sharpest from 2002 to 2003 and into 2004,” when PVA imports from China,

Japan, and Korea – the countries subject to antidumping orders entered in 2003 – began to leave the

U.S. market. See Remand Determination at 18, 19; Remand Determination (Confidential Version)

at 24, 26. The new majority concluded that these increases were significant. Remand Determination

at 19; Remand Determination (Confidential Version) at 26. Given the record facts, that is a rational

conclusion. See generally Pl.’s Comments at 9-10.


                             2. The Price Effects of Subject Imports

       The statute further requires that the Commission evaluate the price effects of the subject

imports. Specifically, the Commission must consider whether there is significant price underselling,

and whether the subject imports have otherwise depressed prices significantly or prevented price

increases to a significant degree. 19 U.S.C. § 1677(7)(C)(ii).


                          a. Underselling and Attenuated Competition

       In its original preliminary determination, the Commission found attenuated competition

between domestic and imported PVA. The Commission further concluded that any underselling by

subject imports was not significant. See generally Celanese I, 31 CIT at ____, 2007 WL 735024 at

* 12-13.
Court No. 04-00594                                                                            Page 17




                          (1) The Bases for the Remand in Celanese I

       Celanese challenged the Commission’s finding of attenuated competition, as well as its

conclusion that any underselling of subject imports was insignificant. Celanese asserted the

Commission had changed methodologies from the 2003 investigation, giving decisive weight to the

alleged lack of competition overlap in the current investigation, and dismissing allegations of lost

sales and revenues (which were cited as dispositive bases for finding significant underselling in

another investigation).

       Celanese further alleged that the Commission downplayed the underselling observed with

a particular product (product 4) by stating the volume of that product was [

            ]. Celanese argued that the data showed that the volume [

                                ]. Celanese also asserted that the Commission erred in minimizing

a significant instance of a confirmed lost sale, challenging the agency’s statement that the lost sale

occurred during a period of decreasing imports. In addition, Celanese objected to the weight

accorded by the Commission to factors other than price in the agency’s analysis of lost sales and lost

revenues. See generally Celanese I, 31 CIT at ____, 2007 WL 735024 at * 16-17.

       In Celanese I, the Court acknowledged that the scope of judicial review for a preliminary

injury determination is narrow, and that the Commission is entitled to utilize any number of

methodologies to perform its duties. The Court further noted the right of the agency to weigh the

evidence before it, and to give dispositive weight to certain facts over others. However, the agency

must explain the reasons behind its determination. Bowman Transp., Inc. v. Arkansas-Best Freight

System, 419 U.S. 281, 285-86 (1974); Motor Vehicle Mfrs. Ass’n., 463 U.S. at 43. Further, there
Court No. 04-00594                                                                         Page 18



is a general rule that an “agency must either conform itself to its prior decisions or explain the

reasons for its departure.” Citrosuco Paulista, S.A. v. United States, 12 CIT 1196, 1209, 704 F.

Supp. 1075, 1088 (1988) (citing Sec’y of Agric. v. United States, 347 U.S. 645 (1954)). See

generally Celanese I, 31 CIT at ____, 2007 WL 735024 at * 16.

       Celanese I directed the Commission to further explain its finding of attenuated competition,

as well as its determination that any underselling was insignificant. See generally Celanese I, 31

CIT at ____, 2007 WL 735024 at * 18.


                                (2) The Remand Determination

       On remand, the Commissioners examined the price effects of the subject imports by

evaluating the same five product lines as in the original preliminary determination. However, the

new Commission majority reached a conclusion very different from that in the original preliminary

determination. Specifically, the new majority concluded that there was significant underselling. As

the Commission properly noted, the remand instructions in Celanese I were “primarily directed to

the substance of the Commission majority’s Original Views in support of a preliminary negative

determination.” The new Commission majority therefore “did not need to address a number of the

Court’s remand instructions,” including those related to the earlier determination’s findings on

attenuated competition and underselling. See generally Remand Determination at 6; Remand

Determination (Confidential Version) at 7.

       In analyzing underselling, the new Commission majority examined pricing data that all

parties agreed were representative of the quarterly selling prices of domestic products and subject

imports. They found that prices fluctuated during the period of review, but trended downward
Court No. 04-00594                                                                             Page 19



overall. As the new majority explained, they placed greater weight on the pricing data for the most

recent portion of the period of review, which is when the volume of non-subject imports was

declining and the volume of subject imports from Taiwan was increasing. In that period, subject

imports from Taiwan undersold the domestic like product in 13 out of 30 instances, with a

significant range in the margin of underselling. Accordingly, the new Commission majority found

significant underselling by subject imports from Taiwan. See Remand Determination at 21; Remand

Determination (Confidential Version) at 29; see generally Commission Comments at 8; Pl.’s

Comments at 11.

       DuPont asserts that the new Commission majority failed to examine the pricing data by

period, instead looking “only” at changes from the beginning to the end of the period of

investigation. See Def.-Ints.’ Comments at 16. Although the new majority did examine price

changes from the beginning to the end of the period of review, they emphasized that the pricing data

for the most recent periods (when the volume of non-subject imports was receding, and the volume

of subject imports from Taiwan was increasing) weighed more heavily in their analysis. In

particular, for product 4, subject imports undersold the domestic like product for five of the six most

recent quarters, with a significant range in the margin of underselling. Subject imports undersold

for product 2 for the second quarter of 2004, and for product 3 for the fourth quarter of 2003 as well

as the second quarter of 2004. Subject imports undersold for product 5 for five of six recent

quarters, at disparate underselling margins. See Remand Determination at 21 n.136; Remand

Determination (Confidential Version) at 29 n.136; see generally Commission Comments at 8-9.
Court No. 04-00594                                                                            Page 20



And, as DuPont itself acknowledges, the Commission has broad discretion in determining the weight

to be accorded data in its analysis. See Def.-Ints.’ Comments at 3.

       DuPont also mistakenly argues that the new Commission majority failed to examine pricing

data on a firm-specific basis by period on remand. See Def.-Ints.’ Comments at 16. The

Commission is not obligated to examine pricing data on a disaggregated basis, because the statute

requires it to analyze injury on an industry-wide basis. See 19 U.S.C. § 1673b(a); Hynix

Semiconductor, Inc. v. United States, 30 CIT 1208, 1215-17, 431 F. Supp. 2d 1302, 1311-12 (2006).

In any event, the new Commission majority in fact also examined the pricing data on a firm-specific

basis. In particular, the new majority indicated that, in any final phase investigation, they would

more closely examine certain relevant data. They also stated their intent to examine the price effects

associated with a recent surge of imports. See Remand Determination at 21 & n.135; Remand

Determination (Confidential Version) at 27-29 & n.135; see generally Commission Comments at

9. Contrary to DuPont’s suggestion, the fact that the new Commission majority chose not to give

dispositive weight to certain data does not in any way establish that its analysis was “arbitrary or

capricious.”

       DuPont further asserts that the new Commission majority should have examined the pricing

data by market segment by period. See Def.-Ints.’ Comments at 16, 17-19. DuPont’s argument fails

to recognize that the new majority’s analysis of quarterly pricing data was consistent with the

Commission’s normal methodology, and thus presumptively reasonable and entitled to deference.

See Hynix, 30 CIT at 1215-16, 431 F. Supp. 2d at 1311; U.S. Steel Group v. United States, 96 F.3d

1352, 1357-58, 1361-62 (Fed. Cir. 1996) (explaining that the Commission’s analytical and
Court No. 04-00594                                                                            Page 21



methodological choices need only be reasonable ones); see generally Commission Comments at 9-

10.

       In addition, DuPont faults the new Commission majority for failing to find “attenuated

competition” between the subject imports and the domestic like product based on a market segment

analysis and an examination of “top ten customers” and because DuPont disagrees with how the new

majority weighed evidence of lost sales and revenues. See Def.-Ints.’ Comments at 17-19. But it

appears that the new Commission majority simply was not comfortable making an assessment that

competition was “attenuated” based on the record at this relatively early stage of the investigation.

Indeed, the members of the new Commission majority expressed their intent to collect data in any

final phase investigation about the extent of competition between subject imports and the domestic

like product, as well as the extent to which various types of PVA are interchangeable. See Remand

Determination at 23 n.147; Remand Determination (Confidential Version) at 32 n.147. Similarly,

the new Commission majority noted that “Staff received no responses to many of the [lost sales and

revenue] allegations” and would continue efforts to verify them in any final phase investigation. See

Remand Determination at 22 n.142; Remand Determination (Confidential Version) at 30 n.142. The

new majority also noted plans to explore the role of non-price factors, including – in addition to the

fungibility of various types of PVA – “why purchasers may have shifted to subject imports from the

domestic like product and whether purchasers seek multiple supply sources.” See Remand

Determination at 23 n.147; Remand Determination (Confidential Version) at 32 n.147; see generally

Commission Comments at 10.
Court No. 04-00594                                                                         Page 22



       It is the statutory role of the Commission to determine whether the evidence is inadequate

to show a reasonable indication of material injury or threat of injury to the domestic industry by

reason of subject imports, and whether the evidence that the domestic industry is not harmed by

imports is clear and convincing. 19 U.S.C. § 1673b(a)(1); American Lamb, 785 F.2d at 1004.

DuPont’s criticisms of the new Commission majority’s finding of significant underselling are no

more than an improper request that the Court re-weigh the evidence and make its own American

Lamb assessment. The new majority’s finding of significant underselling is both rational and

supported by ample evidence in the record.


                                      b. Price Depression

       In determining the price effects of subject imports, the Commission is charged under the

statute with ascertaining whether “the effect of imports of such merchandise otherwise depresses

prices to a significant degree.” 19 U.S.C. § 1677(7)(C)(ii)(II). In its original preliminary

determination, the Commission found no price depression attributable to subject imports from

Taiwan. See generally Celanese I, 31 CIT at ____, 2007 WL 735024 at * 19.


                          (1) The Bases for the Remand in Celanese I

       In its original preliminary determination, the Commission stated that – while PVA prices did

decline in the U.S. market – those declines occurred largely in the early portion of the period of

investigation, when subject imports from Taiwan were declining. The Commission further stated

that “[g]enerally prices began to increase or stabilized during the latter part of the period of
Court No. 04-00594                                                                            Page 23



investigation, notwithstanding an increase in the volume of subject imports between 2002 and

2003.” See generally Celanese I, 31 CIT at ____, 2007 WL 735024 at * 19.

       Celanese took strong exception to the Commission’s characterization of the data. Indeed,

as Celanese I noted, the “evidence seems to indicate that [the prices] were flat or even decreasing”

during the end of the period of investigation. See Celanese I, 31 CIT at ____, 2007 WL 735024 at

* 19. Citing specific prices by product, the Court remanded the determination to the Commission

with instructions to explain any apparent contradictions and inconsistencies between the evidence

and its finding that prices were not declining at the end of the period of investigation. See Celanese

I, 31 CIT at ____ n.19, 2007 WL 735024 at * 19 n.19.


                                  (2) The Remand Determination

       On remand, the new Commission majority agreed with the Court’s observations in Celanese

I, and found significant price depression during the period of investigation. See generally Remand

Determination at 21; Remand Determination (Confidential Version) at 29. The new majority noted

that prices for all U.S. products, except product 5, were lower at the end of the period than at the

beginning, while prices for all Taiwan products, including product 5, were lower at the end of the

period than at the beginning. The new majority acknowledged that from 2001 to mid-2003, “the

downward pressure on U.S. prices was caused in part by dumped imports from China, Japan, and

Korea” and that subject imports from Taiwan “often oversold the domestic like product.” See

Remand Determination at 22; Remand Determination (Confidential Version) at 30. At the same

time, the new majority pointed to the continued increase in subject imports from Taiwan after orders
Court No. 04-00594                                                                              Page 24



were imposed on China, Japan, and Korea, and the fact that “U.S. prices did not recover.” See id.;

see generally Commission Comments at 11; Pl.’s Comments at 12-13.

        In assessing the record evidence, the new Commission majority emphasized that there were

“multiple examples that directly link[ed] the pricing of subject imports to the observed downward

price pressure in the U.S. market,” including confirmed lost sales and lost revenue allegations, as

well as evidence that seven of 17 purchasers shifted purchases of PVA from U.S. sources to Taiwan

(four for price reasons). The new majority also pointed to statements from 10 of 17 purchasers that

indicated that their U.S. source had reduced its prices to compete with subject imports from Taiwan.

See Remand Determination at 22; Remand Determination (Confidential Version) at 30; see generally

Commission Comments at 11-12; Pl.’s Comments at 12-13.

        The new Commission majority found the record inconclusive as to the effect, if any, of

Celanese’s allegedly flawed pricing strategy, and indicated that, in the future, they would seek

additional data concerning domestic producers’ business practices. They found that domestic

producers lowered prices to retain market share, in response to pricing pressure from subject

imports; and they concluded that subject imports depressed U.S. prices, particularly after the non-

subject imports left the U.S. market. See Remand Determination at 21-23; Remand Determination

(Confidential Version) at 29-32; see generally Commission Comments at 12; Pl.’s Comments at 12-

13.

        DuPont mistakenly claims that the new Commission majority did not examine trends in the

pricing data by pricing product, requests (in effect) that the Court re-weigh the evidence, asserts that

the new Commission majority should have applied DuPont’s preferred market-segment
Court No. 04-00594                                                                          Page 25



methodology, and insists that the new Commission majority should have found “attenuated

competition” between domestic and subject products. See Def.-Ints.’ Comments at 20-24. DuPont’s

challenges to the new Commission majority’s price depression analysis thus echo many of the same

arguments it advanced in its challenge to the Commission’s finding on underselling, and fail for the

same reasons. See generally Commission Comments at 12.

       DuPont further insists that the new Commission majority “paid no regard to the fact that

most of the declines in PVA prices in the U.S. occurred during the first two years of the POI.” See

Def.-Ints.’ Comments at 21. However, the new majority clearly rejects that view, noting that the

volume of subject imports continued to increase after imports from China, Korea, and Japan became

subject to order, and that “U.S. prices did not recover” as a result of subject imports. See Remand

Determination at 22; Remand Determination (Confidential Version) at 30. In addition, DuPont

alleges that the new Commission majority failed to analyze demand factors in making its

determination. See Def.-Ints.’ Comments at 23. On the contrary, the new majority expressed their

view that additional information was needed to evaluate “factors other than imports that may have

affected U.S. producers’ ability to raise prices and recover costs.” See Remand Determination at

14, 22, 23 n.147; Remand Determination (Confidential Version) at 17-18, 30, 32 n.147. And the

Commission has the prerogative under American Lamb to conclude that it is necessary to conduct

a final investigation to fully analyze these issues. See generally Commission Comments at 12-13.


                                       c. Price Supression

       In determining the price effects of subject imports, the statute further requires that the

Commission analyze whether “the effect of imports of such merchandise . . . prevents price
Court No. 04-00594                                                                            Page 26



increases, which otherwise would have occurred, to a significant degree.”              19 U.S.C. §

1677(7)(C)(ii)(II). In its original preliminary determination, the Commission found there was no

price suppression by subject imports from Taiwan. See generally Celanese I, 31 CIT at ____, 2007

WL 735024 at * 19.


                           (1) The Bases for the Remand in Celanese I

       In its original preliminary determination, the Commission stated that there was evidence that

the domestic industry suffered a cost-price squeeze.6 The Commission also found that cost of goods

sold (“COGS”) as a ratio to sales declined in the early portion of the POI, but increased between

2002 and 2003 as the increases in prices in the U.S. market were unable to fully keep pace with

increasing costs. However, the Commission stated that there was no reasonable indication that

subject imports from Taiwan were responsible for the cost-price squeeze. Instead, the Commission

pointed to evidence that there was more overselling at the end of the period of investigation, when

subject import volume was rising, and that cost factors other than subject imports were responsible

for important adverse effects on prices during the period of review. See generally Celanese I, 31

CIT at ____, 2007 WL 735024 at * 20.

       Celanese objected to the Commission’s finding that certain individual cost factors were

responsible for the cost-price squeeze and not the subject imports, on the ground that there was no

rational explanation by the Commission for the connection between company cost factors and the



       6
         A cost-price squeeze occurs when the cost of goods sold (“COGS”) exceeds price and the
producer is unable to raise the price - that is, when the producer is unable to sell the good for more
than it costs to produce it. See generally Nippon Steel Corp. v. United States, 458 F.3d 1345, 1354
(Fed. Cir. 2006).
Court No. 04-00594                                                                               Page 27



Commission’s finding of a lack of price suppression. The Court remanded the price suppression

analysis to the agency, “to allow the Commission to further explain the connection between cost

structure factors and its finding of no price suppression . . . [and to] reconsider its findings on price

suppression . . . , in light of any new conclusions it may reach on volume.” See generally Celanese

I, 31 CIT at ____, 2007 WL 735024 at * 20.


                                   (2) The Remand Determination

        One would ordinarily expect that prices would have risen as costs rose, with demand steady

or rising, and as imports from China, Korea, and Japan became subject to the discipline of orders.

However, based on their analysis of the available evidence, the new Commission majority found on

remand that there was significant price suppression – that is, that PVA imports from Taiwan

prevented price increases that otherwise would have occurred to a significant degree. See generally

Remand Determination at 23; Remand Determination (Confidential Version) at 31-32. Specifically,

the new majority concluded that “U.S. producers could not raise their prices sufficiently to recover

increasing costs despite steady or rising demand.” See Remand Determination at 23; Remand

Determination (Confidential Version) at 32. The record amply supports that conclusion. See

generally Commission Comments at 13; Pl.’s Comments at 13.

        For example, the record evidence documents that the price of gas – a significant cost for the

production of PVA in the U.S. – rose from a low of $3.58 per Mcf in the last quarter of 2003, to

$6.30 per Mcf in the first half of 2004. See Remand Determination at 23 n.144; Remand

Determination (Confidential Version) at 31 n.144. Other relevant supporting data include statistics

on the rising unit costs of production throughout the period of review, and corresponding data on
Court No. 04-00594                                                                            Page 28



unit sales value, as well as the ratio of unit cost of goods sold to unit sales value. See Remand

Determination at 23 n.146; Remand Determination (Confidential Version) at 32 n.146. Based on

these and other record data, the new Commission majority’s preliminary determination that there

was significant price suppression must be upheld as rational. See generally Pl.’s Comments at 13-

14.

       DuPont recycles once again its erroneous claim that the new Commission majority

“reversed” course, and insists that the new majority turned a blind eye to evidence of other factors

that might explain away any price suppression. See Def.-Ints.’ Comments at 24-25. Quite to the

contrary, the new Commission majority expressly acknowledged the factors that DuPont asserts

were ignored; and, indeed, the new majority indicated their desire to seek additional data on “factors

other than imports that may have affected U.S. producers’ ability to raise prices and recover costs.”

See Remand Determination at 23 n.147, 25; Remand Determination (Confidential Version) at 32

n.147, 34-35 (reflecting future plans of new Commission majority to “explore more fully . . . other

factors such as sharply rising energy costs” and other obvious factors that may account for

differences, “such as production methods and pricing strategies”). DuPont simply disagrees that

more complete consideration of such issues can properly be deferred to a final phase investigation.

See generally Commission Comments at 14.


                                 3. The Impact of Subject Imports

       In analyzing the impact of subject imports, the statute directs the Commission to “evaluate

all relevant economic factors which have a bearing on the state of the industry in the United States.”

19 U.S.C. § 1677(7)(C)(iii). Such factors include output, sales, market share, profits, productivity,
Court No. 04-00594                                                                            Page 29



return on investments, capacity utilization, cash flow, inventories, employment, wages, growth,

ability to raise capital, and investment. 19 U.S.C. § 1677(7)(C)(iii). Further, the Commission is

to consider all relevant economic factors “within the context of the business cycle and conditions

of competition that are distinctive to the affected industry.” 19 U.S.C. § 1677(7)(C)(iii).

       In its original preliminary determination, the Commission found no reasonable indication

that subject imports had an adverse impact on the domestic industry. The Commission noted that

the domestic industry’s operating margin had declined between 2002 and 2003, and then stabilized

from interim 2003 to interim 2004; and the Commission acknowledged that “subject imports from

Taiwan may have contributed to [the decline].” However, the Commission declined to find that

subject imports contributed materially to the decline in the domestic industry’s operating margins

or other performance factors. Instead, the Commission attributed the poor performance of the

domestic PVA industry to cost structure differences and various other factors. See generally

Celanese I, 31 CIT at ____, 2007 WL 735024 at * 20-22.


                            a. The Bases for the Remand in Celanese I

       Celanese charged that the Commission’s use of a cost structure comparison as part of the

impact analysis was arbitrary, given that the Commission had not used such a methodology in the

2003 investigation. Although the Court rejected that argument, it agreed with Celanese that it was

arbitrary for the Commission, without explanation, to point to other factors to support its finding on

the absence of an adverse impact. Celanese I thus sustained the Commission’s impact analysis to

the extent that it was based on cost structure differences. But the Commission was instructed on
Court No. 04-00594                                                                            Page 30



remand to elaborate on the alleged negative profitability trend which was cited as a basis for the

Commission’s conclusions. See generally Celanese I, 31 CIT at ____, 2007 WL 735024 at * 22-23.


                                  b. The Remand Determination

       In contrast to the Commission’s original determination, the new Commission majority

concluded on remand that, in fact, subject imports did have a “significant adverse impact” on the

U.S. industry. See Remand Determination at 24; Remand Determination (Confidential Version) at

33. The Commission’s finding on remand thus obviated the need for the agency to respond to the

instructions in Celanese I, which were directed toward the agency’s original negative preliminary

determination.

       Specifically, the new majority found that the increasing volume of subject imports, at prices

which undersold the domestic like product, depressed and suppressed domestic prices, and

negatively impacted the financial performance of the weakened domestic industry. The majority

found that subject imports from Taiwan “continued and even exacerbated the injury caused by the

previous unfairly traded imports and prevented the [domestic] industry from raising its prices

sufficiently to cover rising costs and expenses and [to] improve its performance.” The majority

further took note of the domestic industry’s performance in 2001 and 2002 (when imports from

China, Japan, and Korea were still in the U.S. market), as compared to the trend in 2003 and the first

half of 2004, as imports from Taiwan increased in the market as other imports receded. See

generally Remand Determination at 24-25; Remand Determination (Confidential Version) at 33-34;

Commission Comments at 14; Pl.’s Comments at 14-15.
Court No. 04-00594                                                                           Page 31



       DuPont contends that the new Commission majority failed to account for certain differences

between domestic producers, the fact that some of the industry’s performance indicators improved

at the end of the period of review, and the domestic industry’s exporting activities. See Def.-Ints.’

Comments at 25–27. But each of DuPont’s arguments is belied by the factors cited by the new

Commission majority in the Remand Determination, such as their review of differences between

several of the domestic producers and the extent to which the domestic industry’s performance

factors fluctuated. See Remand Determination at 24-25; Remand Determination (Confidential

Version) at 33-35; Commission Comments at 14-15.

       The record facts catalogued by the new Commission majority include information such as

operating profit/loss data for commercial shipments in 2001, 2002, and interim 2003 and 2004; the

operating ratios for the same periods; and statistics documenting the diminishing employment of

production workers for shipments in the commercial markets during the relevant periods. See

Remand Determination at 24-25; Remand Determination (Confidential Version) at 33-35; Pl.’s

Comments at 15. Facts such as these establish the requisite nexus between the record evidence and

the conclusions drawn by the new Commission majority in the Remand Determination.
Court No. 04-00594                                                                    Page 32




                                      IV. Conclusion

       For the reasons set forth above, the International Trade Commission’s affirmative

preliminary injury determination, reached on remand, must be sustained. See Polyvinyl Alcohol

from Taiwan, Inv. No. 731-TA-1088 (Preliminary) (Remand), USITC Pub. 3920 (4/07). Judgment

shall enter accordingly.




                                                        /s/ Delissa A. Ridgway
                                                  __________________________________
                                                             Delissa A. Ridgway
                                                                    Judge

Decided:   November 19, 2008
           New York, New York